EXHIBIT 10.2
ACKNOWLEDGMENT
 
1. Karen B. Rhoads, currently employed by The Buckle, Inc. and/or its
subsidiaries (collectively, the “Company”) of Kearney, Nebraska, will be paid an
annual salary of $308,000 for so long as the employee is employed by the Company
during the fiscal year ending January 28, 2012 and serving in the capacity of
Vice President of Finance and Chief Financial Officer.
 
2. In addition to the salary outlined in paragraph 1, above, a “Cash Award” for
the above fiscal year will be paid to you provided you are employed by the
Company on the last day of such fiscal year. The “Cash Award” will be paid as
part of the Incentive Plan which includes a Bonus Pool as Cash Incentive for
executives. This Bonus Pool will be calculated for the fiscal year based upon
dollars of growth in key performance categories compared to the Base Year
amounts, multiplied by the applicable percentage amounts as outlined in the Plan
and multiplied by the net income factor outlined in the plan (see Exhibit A to
the Company’s 2011 Proxy Statement). The applicable percentage amounts per the
2011 Executive Incentive Plan include 8.0% of the increase in Same Store Sales,
5.0% of the increase in Gross Profit and 15.0% of the increase in Pre-bonus Net
Income. The Base Year amounts are determined using the immediately preceding
fiscal year for Same Store Sales and the prior three-year rolling average for
both Gross Profit and Pre-Bonus Net Income. Your percentage of the bonus pool
has been pre-set for fiscal 2011 by the compensation committee of the Board of
Directors.
 
No payment of a Cash Award for the year may be made until the Company's key
performance categories for the year are certified by the Compensation Committee.
You shall not be entitled to receive payment of a Cash Award unless you are
still in the employ of (and shall not have delivered notice of resignation to)
the Company on the last day of the fiscal year for which the Cash Award is
earned.
 
The Cash Award will be paid on or before April 15 following the close of the
fiscal year. For calculating this Cash Award, "Pre-Bonus Net Income" shall be
defined as the Company's net income from operations after the deduction of all
expenses, excluding administrative and store manager percentage bonuses and
excluding income taxes, but including draws against such bonuses. Net income
from operations does not include earnings on cash investments. For this purpose,
net income shall be computed by the Company in accordance with the Company's
normal accounting practices, and the Company's calculations will be final and
conclusive.
 
3. You were awarded 15,000 shares of restricted stock in The Buckle, Inc. common
stock pursuant to the 2005 Restricted Stock Plan as of January 30, 2011.
Restricted stock granted under the Plan will vest according to the terms of the
2005 Restricted Stock Plan and the terms of the separate Restricted Stock
Agreement between you and the Company, to which Agreement reference is hereby
made. Those terms include a performance feature whereby one-half of the shares
granted will vest over four years if a 2.5% increase in Pre-Bonus Net Income is
achieved and the second one-half of the shares granted will vest over four years
if a 6% increase in Pre-Bonus Net Income is achieved. If the performance goal is
met, the shares will vest 20% upon certification by the compensation committee
that such goal was met, and then 20% at February 2, 2013, 30% on February 1,
2014 and 30% on January 31, 2015. You must continue to be employed by the
Company on the date of vesting. The foregoing description of the vesting
features of the Restricted Stock granted to you is qualified in its entirety by
reference to the terms of the 2005 Restricted Stock Plan and the separate
Restricted Stock Agreement between you and the Company.
 
4. A credit limit of $3,500 has been established on your Buckle charge account,
subject to annual change as determined by management. Please make sure your
charge account balance does not exceed this limit. You may have payments made to
your charge account via payroll withholding during the year.
 
Management is committed to reviewing its policies continually. Accordingly, the
statements outlined above are subject to review and change at any time, with or
without notice. I understand I have the right to terminate my employment with
the Company at any time, with or without notice, and the Company retains the
same right, with or without cause or notice. I recognize, therefore, that I am
an "at will" employee. This acknowledgment supersedes any prior acknowledgment
or agreement with the Company. This acknowledgment does not constitute an
agreement of employment with the Company.


March 22, 2011
Acknowledged by: /s/ KAREN B. RHOADS                   
The Buckle, Inc.
Karen B. Rhoads